Motion by appellants to extend their time to answer respondents’ amended complaint. Motion granted, as indicated below. Appellants’ time is extended until 10 days after entry of the order determining the appeal, on condition that appellants perfect the appeal and be ready to argue or submit it at the February Term, beginning January 29, 1962; appeal ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before January 18, 1962. Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur; Kleinfeld, J., not voting.